UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-04049 DWS Income Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 10/31 Date of reporting period: 10/31/2012 ITEM 1. REPORT TO STOCKHOLDERS OCTOBER 31, 2012 Annual Report to Shareholders DWS Strategic Government Securities Fund Contents 4 Portfolio Management Review 10 Performance Summary 13 Investment Portfolio 24 Statement of Assets and Liabilities 26 Statement of Operations 27 Statement of Changes in Net Assets 28 Financial Highlights 33 Notes to Financial Statements 48 Report of Independent Registered Public Accounting Firm 49 Information About Your Fund's Expenses 50 Tax Information 51 Investment Management Agreement Approval 56 Summary of Management Fee Evaluation by Independent Fee Consultant 60 Board Members and Officers 65 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Bond investments are subject to interest-rate and credit risks. When interest rates rise, bond prices generally fall. Credit risk refers to the ability of an issuer to make timely payments of principal and interest. The fund may use derivatives, including as part of its Global Tactical Asset Allocation (GTAA) strategy. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. In the current market environment, mortgage-backed securities are experiencing increased volatility. The fund may lend securities to approved institutions. See the prospectus for details. DWS Investments is part of Deutsche Bank's Asset Management division and, within the U.S., represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Portfolio Management Review (Unaudited) Market Overview and Fund Performance All performance information below is historical and does not guarantee future results. Returns shown are for Class A shares, unadjusted for sales charges. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the most recent month-end performance of all share classes. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. Please refer to pages 10 through 12 for more complete performance information. For the 12 months ended October 31, 2012, DWS Strategic Government Securities Fund posted a 3.81%total return, compared with the 3.38% return of its benchmark, the Barclays GNMA Index. At the close of the period, the fund's duration stood at 3.7 years, compared with 3.1 years for the Barclays GNMA Index. GNMA securities in a nutshell Government National Mortgage Association (GNMA) securities, commonly called "Ginnie Mae" securities, are backed by the full faith and credit of the U.S. government with respect to payment of principal and interest. Each GNMA mortgage-backed security represents an aggregated pool of homeowner's mortgages from which investors receive principal and interest payments each month. If interest rates fall, homeowners tend to refinance and pay off their existing mortgages earlier, and mortgage-backed investors are forced to reinvest the proceeds at lower prevailing rates. If interest rates rise, principal for the mortgages underlying GNMA securities tends to be repaid more slowly and an investor receives the coupon interest on the security over a longer time horizon. The value of GNMAs issued recently with coupons that reflect lower prevailing rates can be less attractive to investors and may experience a greater price decline if market interest rates rise, reducing returns to investors. As a result, funds that invest primarily in GNMAs tend to perform best in environments in which interest rates do not change dramatically. To compensate investors for the risks from slower or faster prepayments, GNMAs provide investors with higher yields than comparable maturity U.S. Treasury issues. GNMA investors pay close attention to the direction of interest rates, as falling rates can lead to increased prepayments on underlying loans. As the period opened, and despite short-term rates anchored near zero, longer-term interest rates bounced around in response to headlines surrounding the sovereign debt crisis in Europe. Investors also eagerly followed the stream of U.S. economic data. As 2011 drew to a close, U.S. Treasury rates inched up as investors became more comfortable that the United States was not on the verge of heading back into a recession. The positive sentiment carried through the first quarter of 2012, as employment data showed signs of firming and a disorderly default by Greece appeared to have been averted, preventing the larger regional debt crisis from coming to a head for the time being. However, the crisis would move front and center in the spring, with the viability of the euro increasingly called into question as borrowing costs rose for governments of larger economies such as Spain and Italy. In the United States, employment and housing, the keys to any sustainable, meaningful recovery, continued to be areas of investor focus. While housing fundamentals showed signs of strengthening, employment data took a step back following a few months of noticeable improvement. In aggregate, developments at home and abroad combined to heighten investor anxiety, leading to a flight to quality that benefited U.S. Treasuries and drove yields down. Late in the fiscal period ended October 31, 2012, the biggest news for the markets came on the U.S. housing and monetary policy fronts, while there continued to be daily headlines reflecting the ups and downs in Europe. On housing, data seemed to confirm that prices had finally reached a bottom and were beginning to strengthen. In addition, with employment data continuing to disappoint, there was speculation that the U.S. Federal Reserve Board (the Fed) would announce further bond purchases under quantitative easing in an effort to drive mortgage rates even lower. This speculation was borne out at the Fed's mid-September meeting, at which time it was also announced that near-zero short-term rates would be maintained through at least mid-2015. Yields on intermediate- and long-term U.S. Treasuries ended the period somewhat lower, declining from already low levels. Specifically, while the 2-year yield rose from 0.25% to 0.30%, the 5-year fell from 0.99% to 0.72%, the 10-year from 2.17% to 1.72% and the 30-year from 3.16% to 2.85%. For much of the period, performance of residential mortgage-backed securities (MBS) was supported by continued low prepayment rates on underlying mortgage pools as homeowners continued to be stalemated by negative equity and tighter mortgage underwriting standards. However, late in the period ended October 31, 2012, as the housing market began to improve and mortgage rates hit ever-lower levels supported by Fed actions, there was a substantial uptick in refinancing that began to impact some older, higher-coupon GNMA pools. Positive and Negative Contributors to Performance The fund's positioning with respect to overall duration and interest rate sensitivity was a positive contributor to relative return for the period. We were positioned to be longer than the fund's benchmark, as we expected economic slowing and a flight to quality into U.S. Treasuries resulting from turmoil in Europe and the Middle East. While we adopted this stance a little earlier than was optimal and suffered a near-term performance shortfall as the market moved briefly to higher rates, it worked well over time. For much of the period we had a significantly higher average coupon than the index. Most of our higher-coupon weighting is in "seasoned" (older than three years) GNMAs, many with lower average loan balances than the index. As a result, our holdings have experienced relatively low prepayments while adding to the fund's income vs. lower coupons. Nonetheless, this position acted as a constraint on returns for much of the period as investors migrated into the perceived safety of newer issues with less refinancing incentive, leading to a softening in prices for our preferred pools. Late in the period ended October 31, 2012, this exposure to specified, higher-coupons pools began to help performance as investors began to value the lower duration and attractive income characteristics they offer. "We continue to believe our best plan of action is to insulate the portfolio from prepayments where possible and look to purchase securities that provide a degree of protection from higher rates when they are attractively priced." As part of our approach, we seek to enhance returns by employing a global tactical asset allocation (GTAA) overlay strategy. This strategy attempts to take advantage of inefficiencies within global bond and currency markets. The strategy is implemented through the use of derivatives, which are contracts or other instruments whose value is based on, for example, indices, currencies or securities. The strategy primarily uses exchange-traded futures contracts and over-the-counter forward currency contracts. For the 12 months, the GTAA overlay strategy added slightly to the fund's relative performance. Outlook and Positioning It is expected that the Fed will absorb in the range of 80% of new mortgage-backed security issuance as it executes the latest round of bond purchases. While there does not appear to be tremendous value in this segment after the recent positive reaction to the Fed's announcement, neither does it make sense to avoid current pools given this level of support. Prepayments on underlying mortgages have picked up dramatically in the past few months as mortgage rates have fallen to historically low levels. At the same time, prepayments have remained modest on our holdings of higher-coupon pools with seasoned mortgages and lower underlying loan balances, and the Fund's income continues to benefit from this exposure. Given this backdrop, we are maintaining a somewhat "barbelled" portfolio with significant exposures to both more recent, lower coupon pools and older, higher-coupon pools. We will continue to closely monitor the refinancing environment and various policy proposals with the potential to increase prepayments. We expect continued volatility of rates in both directions with the ebb and flow of economic data, the results of the U.S. elections, European angst and Middle East tension. For this reason, we don't foresee taking dramatic positions one way or another in anticipation of these events, but will react based upon the responses after these events are known. We continue to believe our best plan of action is to insulate the portfolio from prepayments where possible and look to purchase securities that provide a degree of protection from higher rates when they are attractively priced by the markets. Given the recent widening of spreads on many higher-coupon GNMAs and other mortgage-backed securities vs. U.S. Treasuries we will be looking to take advantage of any attractive relative valuation opportunities. Portfolio Management Team William Chepolis, CFA, Managing Director Portfolio Manager of the fund. Joined the fund in 2002. • Joined Deutsche Asset Management in 1998 after 13 years of experience as vice president and portfolio manager for Norwest Bank where he managed the bank's fixed income and foreign exchange portfolios. • Portfolio Manager for Retail Fixed Income: New York. • BIS, University of Minnesota. Ohn Choe, CFA, Assistant Vice President Portfolio Manager of the fund. Joined the fund in 2010. • Portfolio Manager for Retail Fixed Income: New York. • Joined Deutsche Asset Management in 2005. • BSBA, Georgetown University. Subadvisor QS Investors, LLC ("QS Investors"), New York, New York, is the subadvisor for the portion of the assets allocated from time to time to the fund's GTAA overlay strategy. QS Investors manages and advises assets on behalf of institutional clients and retail funds, providing global expertise in research, portfolio management and quantitative analysis. Robert Wang, Head of Portfolio Management and Trading, QS Investors Portfolio Manager of the fund. Joined the fund in 2008. • Joined QS Investors in 2010 after 28 years of experience of trading fixed income, foreign exchange and derivative products at Deutsche Asset Management and J.P. Morgan. • BS, The Wharton School, University of Pennsylvania. Thomas Picciochi, Head of Global Tactical Asset Allocation Portfolio Management and Trading, QS Investors Portfolio Manager of the fund. Joined the fund in 2008. • Joined QS Investors in 2010 after 24 years of experience in portfolio management and various research and analysis positions at Deutsche Asset Management, State Street Global Advisors, FPL Energy, Barnett Bank, Trade Finance Corporation and Reserve Financial Management. • BA and MBA, University of Miami. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Terms to Know The unmanaged Barclays GNMA Index is a market-value-weighted measure of all fixed-rate securities backed by mortgage pools of the Government National Mortgage Association. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Coupon is the interest rate, expressed as an annual percentage of face value, which a bond issuer promises to pay until maturity. Duration is a measure of bond price volatility. Duration can be defined as the approximate percentage change in price for a 100 basis point (one single percentage point) change in market interest rate levels. Duration of 5, for example, means that the price of a bond should rise by approximately 5% for a one percentage point drop in interest rates, and fall by 5% for a one percentage point rise in interest rates. Sovereign debt is debt that is issued by a national government. Mortgage-backed securities (MBS) are bonds that are secured by mortgage debt. Performance Summary October 31, 2012 (Unaudited) Average Annual Total Returns as of 10/31/12 Unadjusted for Sales Charge 1-Year 3-Year 5-Year 10-Year Class A % Class B % Class C % Barclays GNMA Index† % Adjusted for the Maximum Sales Charge Class A (max 2.75% load) % Class B (max 4.00% CDSC) -0.18 % Class C (max 1.00% CDSC) % Barclays GNMA Index† % No Sales Charges Life of Class S* Class S % % % N/A % Institutional Class % N/A Barclays GNMA Index† % * Class S shares commenced operations on August 1, 2005. The performance shown for the index is for the time period of July 31, 2005 through October 31, 2012, which is based on the performance period of the life of Class S. Performance in the Average Annual Total Returns table(s) above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated February 1, 2012 are 0.81%, 1.68%, 1.58%, 0.65% and 0.54% for Class A, Class B, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended October 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 2.75%. This results in a net initial investment of $9,725. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. † The unmanaged Barclays GNMA Index is a market-value-weighted measure of all fixed-rate securities backed by mortgage pools of the Government National Mortgage Association. Net Asset Value and Distribution Information Class A Class B Class C Class S Institutional Class Net Asset Value: 10/31/12 $ 10/31/11 $ Distribution Information: Twelve Months as of 10/31/12: Income Dividends $ October Income Dividend $ SEC 30-day Yield as of 10/31/12†† % Current Annualized Distribution Rate as of 10/31/12†† % †† The SEC yield is net investment income per share earned over the month ended October 31, 2012, shown as an annualized percentage of the maximum offering price per share on the last day of the period. The SEC yield is computed in accordance with a standardized method prescribed by the Securities and Exchange Commission. Current annualized distribution rate is the latest monthly dividend shown as an annualized percentage of net asset value on October 31, 2012. Distribution rate simply measures the level of dividends and is not a complete measure of performance. Yields and distribution rates are historical, not guaranteed and will fluctuate. Morningstar Rankings — Intermediate Government Funds Category as of 10/31/12 Period Rank Number of Fund Classes Tracked Percentile Ranking (%) Class A 1-Year of 39 3-Year of 38 5-Year 83 of 28 10-Year 69 of 28 Class B 1-Year of 78 3-Year of 81 5-Year of 70 10-Year of 77 Class C 1-Year of 74 3-Year of 75 5-Year of 64 10-Year of 74 Class S 1-Year of 35 3-Year 98 of 31 5-Year 62 of 21 Institutional Class 1-Year of 35 3-Year 89 of 28 5-Year 61 of 21 10-Year 45 of 18 Source: Morningstar, Inc. Rankings are historical and do not guarantee future results. Rankings are based on total return unadjusted for sales charges with distributions reinvested. If sales charges had been included, rankings might have been less favorable. Investment Portfolio as of October 31, 2012 Principal Amount ($) Value ($) Mortgage-Backed Securities Pass-Throughs 102.9% Federal Home Loan Mortgage Corp., 7.0% , with various maturities from 6/1/2032 until 10/1/2038 Federal National Mortgage Association: 4.5%, 8/1/2041 6.0%, 8/1/2035 Government National Mortgage Association: 3.0%, with various maturities from 6/1/2042 until 9/15/2042 (a) 3.5%, with various maturities from 11/1/2041 until 10/20/2042 (a) 4.0%, with various maturities from 8/1/2040 until 8/20/2042 (a) 4.49%, 6/15/2041 4.5%, with various maturities from 6/20/2033 until 2/20/2042 (a) 4.55%, 1/15/2041 4.625%, 4/15/2041 5.0%, with various maturities from 3/20/2029 until 7/20/2041 (a) 5.5%, with various maturities from 12/15/2024 until 5/20/2041 (a) 6.0%, with various maturities from 11/15/2028 until 5/15/2040 (a) 6.5%, with various maturities from 10/15/2024 until 9/20/2039 7.0%, with various maturities from 9/15/2035 until 3/20/2039 7.5%, with various maturities from 1/20/2027 until 6/20/2031 Total Mortgage-Backed Securities Pass-Throughs (Cost $1,812,702,096) Collateralized Mortgage Obligations 13.4% Fannie Mae Whole Loan, "IO2", Series 2007-W8, Interest Only, 6.0%, 9/25/2037 Federal Home Loan Mortgage Corp.: "EA", Series 2530, Principal Only, Zero Coupon, 1/15/2032 "CO", Series 3820, Principal Only, Zero Coupon, 3/15/2041 "IY", Series 3955, Interest Only, 3.0%, 3/15/2021 "YI", Series 3936, Interest Only, 3.0%, 6/15/2025 "AI", Series 4016, Interest Only, 3.0%, 9/15/2025 "DI", Series 3952, Interest Only, 3.0%, 11/15/2025 "EI", Series 3953, Interest Only, 3.0%, 11/15/2025 "IO", Series 3974, Interest Only, 3.0%, 12/15/2025 "GI", Series 3985, Interest Only, 3.0%, 10/15/2026 "DI", Series 4010, Interest Only, 3.0%, 2/15/2027 "IP", Series 4046, Interest Only, 3.0%, 5/15/2027 "IK", Series 4048, Interest Only, 3.0%, 5/15/2027 "IA", Series 3800, Interest Only, 3.5%, 12/15/2022 "PT", Series 3586, 3.654%*, 2/15/2038 "JI", Series 3558, Interest Only, 4.5%, 12/15/2023 "PI", Series 3843, Interest Only, 4.5%, 5/15/2038 "ZW", Series 3763, 4.5%, 11/15/2040 "57", Series 256, Interest Only, 5.0%, 3/15/2023 "ZK", Series 3382, 5.0%, 7/15/2037 "PE", Series 2489, 6.0%, 8/15/2032 "IO", Series 2580, Interest Only, 6.0%, 3/15/2033 "TZ", Series 2778, 6.0%, 2/15/2034 "MI", Series 3871, Interest Only, 6.0%, 4/15/2040 "SG", Series 3033, Interest Only, 6.436%**, 9/15/2035 "A", Series 172, Interest Only, 6.5%, 1/1/2024 "SB", Series 2742, Interest Only, 6.786%**, 1/15/2019 "SB", Series 2788, Interest Only, 6.886%**, 10/15/2022 Federal National Mortgage Association: "1", Series 17, Principal Only, Zero Coupon, 5/1/2017 "DI", Series 2011-136, Interest Only, 3.0%, 1/25/2026 "HI", Series 2010-123, Interest Only, 3.5%, 3/25/2024 "KI", Series 2011-72, Interest Only, 3.5%, 3/25/2025 "BI", Series 2011-42, Interest Only, 4.0%, 8/25/2025 "25", Series 351, Interest Only, 4.5%, 5/1/2019 "AI", Series 2011-24, Interest Only, 4.5%, 8/25/2024 "21", Series 334, Interest Only, 5.0%, 3/1/2018 "20", Series 334, Interest Only, 5.0%, 3/1/2018 ''23", Series 339, Interest Only, 5.0%, 7/1/2018 "27", Series 351, Interest Only, 5.0%, 4/1/2019 "26", Series 381, Interest Only, 5.0%, 12/25/2020 "PZ", Series 2007-47, 5.0%, 5/25/2037 "ZA", Series 2008-24, 5.0%, 4/25/2038 "ZX", Series 2010-13, 5.0%, 3/25/2040 "KT", Series 2007-32, 5.5%, 4/25/2037 "HS", Series 2009-87, Interest Only, 5.939%**, 11/25/2039 "ZB", Series 2005-37, 6.0%, 5/25/2035 "WI", Series 2011-59, Interest Only, 6.0%, 5/25/2040 "PI", Series 2007-75, Interest Only, 6.329%**, 8/25/2037 "SB", Series 2010-107, Interest Only, 6.379%**, 9/25/2040 "PI", Series 2006-20, Interest Only, 6.469%**, 11/25/2030 "HI", Series 2010-2, Interest Only, 6.5%, 2/25/2040 "SJ", Series 2007-36, Interest Only, 6.559%**, 4/25/2037 "SA", Series 2005-42, Interest Only, 6.589%**, 5/25/2035 Government National Mortgage Association: "PO", Series 2007-18, Principal Only, Zero Coupon, 5/20/2035 "IG", Series 2010-147, Interest Only, 2.0%, 11/16/2013 "HX", Series 2012-91, 3.0%, 9/20/2040 "IE", Series 2011-128, Interest Only, 3.5%, 9/20/2026 "LI", Series 2009-104, Interest Only, 4.5%, 12/16/2018 "BI", Series 2010-95, Interest Only, 4.5%, 8/20/2032 "PI", Series 2010-20, Interest Only, 4.5%, 9/16/2033 "NI", Series 2010-44, Interest Only, 4.5%, 10/20/2037 "BL", Series 2011-46, 4.5%, 10/20/2037 "CI", Series 2011-111, Interest Only, 4.5%, 11/20/2037 "GP", Series 2010-67, 4.5%, 3/20/2039 "IN", Series 2011-18, Interest Only, 4.5%, 5/20/2039 "AI", Series 2012-15, Interest Only, 4.5%, 9/20/2040 "VB", Series 2010-26, 5.0%, 1/20/2024 "LV", Series 2012-77, 5.0%, 7/20/2026 "ZB", Series 2004-31, 5.0%, 4/20/2034 "Z", Series 2004-61, 5.0%, 8/16/2034 "ZB", Series 2005-15, 5.0%, 2/16/2035 "Z", Series 2005-25, 5.0%, 3/16/2035 "MI", Series 2009-76, Interest Only, 5.0%, 3/20/2035 "ZA", Series 2006-47, 5.0%, 8/16/2036 "Z", Series 2008-5, 5.0%, 1/20/2038 "IJ", Series 2010-41, Interest Only, 5.0%, 9/20/2038 "ZN", Series 2009-64, 5.0%, 7/20/2039 "PJ", Series 2009-73, 5.0%, 8/16/2039 "Z", Series 2009-112, 5.0%, 11/20/2039 "AI", Series 2008-77, Interest Only, 5.5%, 10/20/2020 "AI", Series 2008-40, Interest Only, 5.5%, 5/16/2023 "AI", Series 2008-51, Interest Only, 5.5%, 5/16/2023 "AI", Series 2008-46, Interest Only, 5.5%, 5/16/2023 "IB", Series 2005-73, Interest Only, 5.5%, 4/20/2032 "MI", Series 2004-38, Interest Only, 5.5%, 11/20/2033 "PI", Series 2005-73, Interest Only, 5.5%, 12/20/2034 "YI", Series 2010-147, Interest Only, 5.5%, 7/16/2039 "PS", Series 2004-91, Interest Only, 5.886%**, 11/16/2034 "BS", Series 2011-93, Interest Only, 5.886%**, 7/16/2041 "IL", Series 2009-93, Interest Only, 6.0%, 10/16/2014 "BZ", Series 2004-46, 6.0%, 6/20/2034 "CI", Series 2009-42, Interest Only, 6.0%, 8/16/2035 "AV", Series 2010-14, Interest Only, 6.086%**, 2/16/2040 "SM", Series 2009-100, Interest Only, 6.236%**, 5/16/2039 "SA", Series 2006-49, Interest Only, 6.249%**, 2/20/2036 "SI", Series 2008-27, Interest Only, 6.259%**, 3/20/2038 "SL", Series 2009-100, Interest Only, 6.286%**, 5/16/2039 "QA", Series 2007-57, Interest Only, 6.289%**, 10/20/2037 "IP", Series 2009-118, Interest Only, 6.5%, 12/16/2039 "SA", Series 2006-69, Interest Only, 6.589%**, 12/20/2036 "S", Series 2000-14, Interest Only, 8.136%**, 2/16/2030 Total Collateralized Mortgage Obligations (Cost $218,480,273) Government & Agency Obligations 2.4% U.S. Government Sponsored Agency 1.0% Federal National Mortgage Association, 3.0%, 11/15/2027 (a) U.S. Treasury Obligations 1.4% U.S. Treasury Bill, 0.13%***, 3/7/2013 (b) U.S. Treasury Notes: 0.375%, 4/15/2015 0.75%, 6/15/2014 (c) Total Government & Agency Obligations (Cost $43,398,194) Contracts Value ($) Call Options Purchased 0.3% Options on Exchange-Traded Futures Contracts 0.0% 10 Year U.S. Treasury Note Future, Expiration Date 11/23/2012, Strike Price $134.0 Contract Amount Value ($) Options on Interest Rate Swap Contracts 0.3% Fixed Rate — 3.583% - Floating — LIBOR, Swap Expiration Date 5/11/2026, Option Expiration Date 5/9/2016 Fixed Rate — 3.635% - Floating — LIBOR, Swap Expiration Date 4/27/2026, Option Expiration Date 4/25/2016 Fixed Rate — 3.72% - Floating — LIBOR, Swap Expiration Date 4/22/2026, Option Expiration Date 4/20/2016 Fixed Rate — 4.19% - Floating — LIBOR, Swap Expiration Date 2/3/2027, Option Expiration Date 2/1/2017 Fixed Rate — 4.32% - Floating — LIBOR, Swap Expiration Date 2/3/2027, Option Expiration Date 2/1/2017 Total Call Options Purchased (Cost $8,628,552) Put Options Purchased 0.1% Options on Interest Rate Swap Contracts Fixed Rate — 2.19% - Floating — LIBOR, Swap Expiration Date 2/3/2027, Option Expiration Date 2/1/2017 Fixed Rate — 2.32% - Floating — LIBOR, Swap Expiration Date 2/3/2027, Option Expiration Date 2/1/2017 Total Put Options Purchased (Cost $2,726,033) Shares Value ($) Cash Equivalents 1.9% Central Cash Management Fund, 0.18% (d) (Cost $35,191,562) % of Net Assets Value ($) Total Investment Portfolio (Cost $2,121,126,710)† Other Assets and Liabilities, Net ) ) Net Assets * Floating rate securities' yields vary with a designated market index or market rate, such as the coupon-equivalent of the U.S. Treasury Bill rate. These securities are shown at their current rate as of October 31, 2012. ** These securities are shown at their current rate as of October 31, 2012. *** Annualized yield at time of purchase; not a coupon rate. † The cost for federal income tax purposes was $2,121,180,355. At October 31, 2012, net unrealized appreciation for all securities based on tax cost was $71,995,169. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $84,008,480 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $12,013,311. (a) When-issued or delayed delivery securities included. (b) At October 31, 2012, this security has been pledged, in whole or in part, to cover initial margin requirements for open futures contracts. (c) At October 31, 2012, this security has been pledged, in whole or in part, as collateral for open swap contracts. (d) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. Interest Only: Interest Only (IO) bonds represent the "interest only" portion of payments on a pool of underlying mortgages or mortgage-backed securities. IO securities are subject to prepayment risk of the pool of underlying mortgages. Principal Only: Principal Only (PO) bonds represent the "principal only" portion of payments on a pool of underlying mortgages or mortgage-backed securities. Included in the portfolio are investments in mortgage- or asset-backed securities which are interests in separate pools of mortgages or assets. Effective maturities of these investments may be shorter than stated maturities due to prepayments. Some separate investments in the Federal Home Loan Mortgage Corp. and Government National Mortgage Association issues which have similar coupon rates have been aggregated for presentation purposes in this investment portfolio. At October 31, 2012, open futures contracts purchased were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation/ (Depreciation) ($) 10 Year Australian Treasury Bond AUD 12/17/2012 53 Federal Republic of Germany Euro-Bund EUR 12/6/2012 Federal Republic of Germany Euro-Schatz EUR 12/6/2012 Ultra Long U.S. Treasury Bond USD 12/19/2012 20 United Kingdom Long Gilt Bond GBP 12/27/2012 ) Total net unrealized depreciation ) At October 31, 2012, open futures contracts sold were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation/ (Depreciation) ($) 10 Year Canadian Government Bond CAD 12/18/2012 10 Year Japanese Government Bond JPY 12/11/2012 38 ) 10 Year U.S. Treasury Note USD 12/19/2012 2 Year U.S. Treasury Note USD 12/31/2012 Total net unrealized appreciation At October 31, 2012, open written option contracts were as follows: Options on Exchange-Traded Futures Contracts Contracts Expiration Date Strike Price ($) Premiums Received ($) Value ($) (e) Call Options 10 Year U.S. Treasury Note Future 11/23/2012 ) (e) Unrealized appreciation on written options on exchange-traded futures contracts at October 31, 2012 was $48,096. Options on Interest Rate Swap Contracts Swap Effective/ Expiration Date Contract Amount Option Expiration Date Premiums Received ($) Value ($) (f) Call Options Fixed — 3.19% - Floating — LIBOR 2/3/2017 2/3/2027 2/1/2017 ) Fixed — 3.32% - Floating — LIBOR 2/3/2017 2/3/2027 2/1/2017 ) Fixed — 4.083% - Floating — LIBOR 5/11/2016 5/11/2026 5/9/2016 ) Fixed — 4.135% - Floating — LIBOR 4/27/2016 4/27/2026 4/25/2016 ) Fixed — 4.22% - Floating — LIBOR 4/22/2016 4/22/2026 4/20/2016 ) Total Call Options ) Put Options Fixed — 1.9% - Floating — LIBOR 4/24/2013 4/24/2043 4/22/2013 ) Fixed — 2.07% - Floating — LIBOR 5/10/2013 5/10/2043 5/8/2013 ) Fixed — 2.09% - Floating — LIBOR 4/25/2013 4/25/2043 4/23/2013 ) Fixed — 3.19% - Floating — LIBOR 2/3/2017 2/3/2027 2/1/2017 ) Fixed — 3.32% - Floating — LIBOR 2/3/2017 2/3/2027 2/1/2017 ) Total Put Options ) Total ) (f) Unrealized appreciation on written options on interest rate swap contracts at October 31, 2012 was $2,462,710. Options on Mortgage-Backed Securities — TBAs Coupon Rate (%) Contract Amount Expiration Date Strike Price ($) Premiums Received ($) Value ($) (g) Call Options 30-Year GNSF 11/13/2012 ) 30-Year GNSF 11/13/2012 ) 30-Year GNSF 12/13/2012 ) 30-Year GNSF 12/13/2012 ) 30-Year GNSF 12/13/2012 ) Total Call Options ) Options on Mortgage-Backed Securities — TBAs Coupon Rate (%) Contract Amount Expiration Date Strike Price ($) Premiums Received ($) Value ($) (g) Put Options 30-Year GNSF 11/13/2012 ) 30-Year GNSF 11/13/2012 ) 30-Year GNSF 12/13/2012 ) 30-Year GNSF 12/13/2012 ) 30-Year GNSF 12/13/2012 ) 30-Year GNSF 12/13/2012 ) 30-Year GNSF 12/13/2012 ) 30-Year GNSF 12/13/2012 ) 30-Year GNSF 12/13/2012 ) 30-Year GNSF 12/13/2012 ) 30-Year GNSF 12/13/2012 ) 30-Year GNSF 12/13/2012 ) 30-Year GNSF 12/13/2012 ) 30-Year GNSF 1/15/2013 ) 30-Year GNSF 1/15/2013 ) 30-Year GNSF 1/15/2013 ) 30-Year GNSF 1/15/2013 ) 30-Year GNSF 1/15/2013 ) 30-Year GNSF 1/15/2013 ) 30-Year GNSF 1/15/2013 ) 30-Year GNSF 12/13/2013 ) Total Put Options ) Total ) (g) Unrealized appreciation on written options on mortgage-backed securities — TBAs at October 31, 2012 was $736,574. GNSF: Government National Single Family LIBOR: London Interbank Offered Rate At October 31, 2012, open interest rate swap contracts were as follows: Effective/ Expiration Date Notional Amount ($) Cash Flows Paid by the Fund Cash Flows Received by the Fund Value ($) Upfront Payments Paid/ (Received) ($) Unrealized Appreciation/ (Depreciation) ($) 7/16/2013 7/16/2014 1 Fixed — 0.515% Floating — LIBOR ) ) 7/16/2013 7/16/2033 1 Fixed — 2.322% Floating — LIBOR ) 7/16/2013 7/16/2018 1 Floating — LIBOR Fixed — 1.148% ) 7/16/2013 7/16/2023 1 Floating — LIBOR Fixed — 1.858% ) ) ) 7/16/2013 7/16/2043 1 Floating — LIBOR Fixed — 2.424% ) ) Total net unrealized depreciation ) Counterparty: 1 Nomura International PLC As of October 31, 2012, the Fund had the following open forward foreign currency exchange contracts: Contracts to Deliver In Exchange For Settlement Date Unrealized Appreciation ($) Counterparty USD NZD 11/20/2012 UBS AG EUR USD 11/20/2012 UBS AG Total unrealized appreciation Contracts to Deliver In Exchange For Settlement Date Unrealized Depreciation ($) Counterparty USD NOK 11/20/2012 ) UBS AG USD SEK 11/20/2012 ) UBS AG USD CAD 11/20/2012 ) UBS AG USD CHF 11/20/2012 ) UBS AG AUD USD 11/20/2012 ) UBS AG JPY USD 11/20/2012 ) UBS AG GBP USD 11/20/2012 ) UBS AG Total unrealized depreciation ) Currency Abbreviations AUD Australian Dollar CAD Canadian Dollar CHF Swiss Franc EUR Euro GBP British Pound JPY Japanese Yen NOK Norwegian Krone NZD New Zealand Dollar SEK Swedish Krona USD United States Dollar For information on the Fund's policy and additional disclosures regarding options purchased, futures contracts, interest rate swap contracts, written options contracts and forward foreign currency exchange contracts, please refer to Note B in the accompanying Notes to Financial Statements. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of October 31, 2012 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Fixed Income Investments (h) Mortgage-Backed Securities Pass-Throughs $
